Citation Nr: 0838852	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2007, the Board denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus and hepatitis C.  The veteran subsequently 
submitted a notice of appeal to the United States Court of 
Appeals for Veterans Claims (Court), indicating his 
disagreement with the denial of his claims for bilateral 
tinnitus and hepatitis C.  The Court issued an August 2008 
Order vacating, in part, the March 2007 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's currently diagnosed bilateral tinnitus is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in August 2003 and December 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the December 
2004 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
presumably had been destroyed in the 1973 fire of the 
National Personnel Records Center (NPRC), VA has afforded the 
veteran every opportunity to assist in the development of his 
claim.  See April 2004 letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA treatment records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The 
veteran himself indicated that he had no further evidence to 
submit.  See statements; March 30, 2006 and October 9, 2008.

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The veteran was 
also accorded a VA examination in August 2005 for tinnitus.  
See 38 C.F.R. § 3.159(c)(4) (2008).  The examination in this 
case is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

II.  The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
tinnitus that is the result of acoustic trauma in service.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that the veteran's service treatment records 
were not available for review.  In April 2004, the RO was 
issued a formal finding that the veteran's records were most 
likely destroyed in the fire at NPRC in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  See 
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

Regardless of the absence of the veteran's service treatment 
records, he does not allege that he was actually treated 
during service for tinnitus.  Rather, he maintains he was 
exposed to extensive acoustic trauma during service, and has 
submitted materials establishing that he was an Army Ranger 
and his DD Form 214 indicated that his military occupational 
specialty (MOS) was a magazine keeper.  


The veteran has stated that although he worked at RMI 
Titanium foundry for approximately 40 years after his 
discharge from service, he wore hearing protection and was 
not exposed to excessive noise.  He maintains that his 
exposure to gunfire and aircraft noise in service is the sole 
cause of his current tinnitus.

In support of his claim, the veteran has submitted 
audiological examinations conducted by his former employer, 
dating from October 1981 through November 1993.  Though these 
examinations did reflect the veteran's hearing loss, the 
decibel levels did not fluctuate substantially during his 
employment.  The May 1990 report however, noted that the 
veteran complained of tinnitus in his left ear constantly and 
in his right ear when he did not wear his hearing aids.  
Strangely, on the October 1981, March 1989, March 1991 and 
November 1993 examinations, the veteran noted that he did not 
have tinnitus.  See American Industrial Hearing Services, 
Inc. records, October 1981 through November 1993.

The veteran also submitted sound surveys from RMI Titanium 
dated 1983 through 1988.  These surveys measured the amount 
of sound (in decibels) that the foundry workers were exposed 
to, before and after acoustical barriers were installed.  
Though the Board acknowledges that the veteran is attempting 
to establish that his tinnitus was not caused by his post-
service employment, these surveys and the audiograms noted 
above do not make any statements regarding the etiology of 
his tinnitus.  The mere fact that RMI Titanium performed 
audiograms for its employees and installed acoustic barriers 
indicates that noise was a concern for the foundry.

In July 2004, the veteran was seen by K. Tipirneni, M.D.  The 
examiner noted that the veteran brought military records to 
his examination that showed his service in the Army from 1950 
to 1953.  The examiner stated "at which time he was exposed 
to heavy and light weaponry, without any hearing 
protection."  It was also noted that the veteran had a long 
history of gradual worsening hearing loss, along with some 
tinnitus.  The examiner concluded that based on the veteran's 
history, military records and physical examination and 
audiogram, it was at least as likely as not that the veteran 
suffered from service-related hearing loss.  Tinnitus was not 
addressed further.

The Board initially notes that Dr. Tipirneni's examination 
report of July 2004 indicated that the veteran's medical 
records had been reviewed.  The Board can only assume that 
this meant the veteran's DD 214 was reviewed, as there are no 
other available service medical records.  If this was indeed 
the case, there is no objective indication of any noise 
exposure available to the examiner.  In Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  Here, it is 
clear that the examiner is repeating what the veteran 
reported.

Though the examiner provided a positive nexus between the 
veteran's current hearing loss and his alleged exposure to 
excessive noise in service, he has not provided any reasons 
and bases to support such a conclusion.  Most importantly, 
Dr. Tipirneni did not offer an opinion regarding the etiology 
of the veteran's tinnitus.  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
examiner made no mention of reviewing the veteran's claim 
folder, nor was the fact that the veteran had been exposed to 
post-service occupational noise addressed.  Therefore, the 
Board does not find the July 2004 nexus opinion to be 
persuasive.

The VA examination, conducted in August 2005, noted that the 
veteran's claims file had been reviewed in conjunction with 
the examination.  The veteran reported that he suffered from 
bilateral tinnitus.  However, the examiner noted that the 
veteran first reported suffering from bilateral tinnitus in 
1975, more than 20 years after his discharge from service.  
The examiner concluded that the veteran's tinnitus was less 
likely than not related to his time in service.  The examiner 
explained that, in particular, after reviewing the veteran's 
post-service employment audiograms, that the results were not 
characteristic of a noise etiology.  In fact, not only was 
the 1981 hearing loss test not indicative of a noise-related 
etiology, but the current hearing results are also 
inconsistent with such an etiology.

The veteran currently argues that he misunderstood the VA 
examiner's questions in August 2005.  Specifically, he stated 
that he began experiencing bilateral tinnitus as soon as he 
was discharged from service.  He maintained that this 
condition became so terrible in 1975, that he finally sought 
help, not that these conditions began in 1975.  Regardless, 
even accepting as true that he experienced tinnitus since 
service, the VA examiner indicated that based on the pattern 
of hearing loss shown, it is not due to noise.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board finds 
the August 2005 VA examination to be more credible.  The 
examiner reviewed the veteran's claims folder, addressed his 
post-service occupational noise exposure and provided a 
rationale for the conclusion that the veteran's condition was 
not due to excessive noise exposure in service.

The veteran argues that his private physician's opinion 
should be given more weight in the balancing of the evidence.  
Although the Board is not questioning the competence of the 
veteran's private medial providers, the opinions by the 
veteran's private physicians are not entitled to more weight 
merely because they treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such a 
rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Additionally, as discussed above, there is no reason to find 
the private physician's opinion more credible, as the opinion 
was based on recitation of the veteran's history.  See Black, 
supra.

With respect to the veteran's lay contentions that he has 
experienced bilateral tinnitus since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

The Board has taken into account the numerous statements of 
the veteran, indicating that he suffered from tinnitus since 
his time in service.  See notice of disagreement, October 19, 
2005; VA Form 9, January 4, 2006; lay statements, January 17, 
2006 and February 22, 2006.  However, the Board finds that 
the veteran's lay statements in the present case are 
outweighed by the post-service treatment records (indicating 
that tinnitus began many years after service), and the 
negative VA medical opinion cited above.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his tinnitus.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Although the Board is sympathetic to the difficulties the 
veteran must face with his tinnitus, the fact is that 
tinnitus is not shown until several decades after service.  A 
medical professional has stated that tinnitus is not likely 
the result of service, and the only opinion to the contrary, 
addressing only hearing loss, is speculative, with no 
rationale provided.  The Board has no choice in these 
circumstances but to deny the claim.  The evidence is not in 
equipoise since the negative opinion carries more weight than 
the positive opinion for the reasons detailed above.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus must be denied.  See 38 U.S.C.A §5107 
(West 2002).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to service connection for hepatitis C.

The veteran contends that his currently diagnosed hepatitis C 
is the result of either a tattoo he received in service, an 
air gun shot or high risk sexual activity. 

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  In 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.  
Since the veteran's service treatment records are not 
available for review, the Board will afford the veteran the 
benefit of the doubt and obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  The AMC should schedule a VA 
examination for the veteran with a 
physician of appropriate expertise to 
review his VA claims file and provide 
an opinion as to any relationship 
between the veteran's current diagnosis 
of hepatitis C and his time in service, 
to include: (1) whether it is at least 
as likely as not that the veteran's 
currently diagnosed hepatitis C is 
related to his in-service tattoo; (2) 
whether the veteran's hepatitis C 
diagnosis is at least as likely as not 
related to his in-service high risk 
sexual activity; and (3) whether the 
veteran's current hepatitis C diagnosis 
is at least as likely as not related to 
an airgun shot in service.  The opinion 
should be supported by a statement of 
thorough reasons and bases.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


